IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ELEANOR DRESDEN,                                      No. 70407
                 Appellant,
                 vs.
                 ED'S STATIONS INC., A DOMESTIC
                                                                         FILED
                 CORPORATION, D/B/A AM PM,                               JUN 2 7 2016
                 Respondent.




                                      ORDER DISMISSING APPEAL

                            Pursuant to appellant's notice of withdrawal of appeal file on
                 May 24 ,2016, this appeal is dismissed. NRAP 42(b).
                             It is so ORDERED.

                                                           CLERK OF THE SUPREME COURT
                                                           TRACE K. LINDEMAN

                                                           BY: Aik',USN


                 cc:   Hon. Michelle Leavitt, District Judge
                       Moss Berg Injury Lawyers
                       Law Offices of Elizabeth R Mikesell
                       Eighth District Court Clerk




 SUPREME COURT
           OF
     NEVADA



CLERK'S ORDER

 (Q-I947